Case 2:17-cv-04261-KM-JBC Document 193 Filed 09/29/20 Page 1 of 1 PageID: 7487
                                30 ORDERED
                                                                           KEVIN W. WE8ER
  G-IBBONS                          s/James B. Clark
                                 James B. Clark, U.S.M.3.                  bflay
                                                                                       center
                                                  I                        Newark, New Jersey 07102-5310
                               Date:        2_ / 2f.2..c                                            (973) 639-8372




                                        September 28, 2020                         1Cn
 VIA ECF
                                                                                                           j

 Hon. James B. Clark, U.S.M.J.
 United States District Court
 Martin Luther King Building & U.S. Courthouse
                                                                     2:ym pNf
 50 Walnut Street
 Newark, NJ 07101

       Re: DVL, Inc. and DVL Kearny Holdings, LLC v. Congoleum
           Corporation and Bath Iron Works Corporation
           Civil Action No. 2:17-cv-04261

Dear Judge Clark:

        This firm represents Congoleum Corporation (“Congoleum”) in the above-referenced
matter. There is a settlement conference presently with Your Honor scheduled for tomorrow,
Tuesday September 29, 2020. Congoleum’s lead attorney, Camille Otero, is unavailable for
tomorrow’s conference due to the passing of her mother on Saturday. The services are scheduled
for Tuesday and Wednesday. Ms. Otero and all necessary representatives for Congoleum are
available Thursday 10/1 (afternoon), Friday 10/2, Monday 10/5, or Tuesday 10/6 to participate in
the conference, should any of those dates and times be acceptable to the Court. Late yesterday I
contacted attorneys for DVL and BIW to advise them of this forthcoming request. Counsel for
DVL consents to this request and advises that they are available Monday 10/5 or Tuesdayl0/6.
BIW requested that I state its position as follows:

       Under the circumstances, BIW consents to congoleum request to adjourn the mediation
       until 10/1 or 10/2 f the Court is available one of those dates. If the Court is not available
       on either of those two dates, Congoleum ‘s other requested dates of 10/5 or 10/6 will also
       workfor BIW but are less preferable. If the court is also not available on 10/5 or 10/6,
       BIW unfortunately must request that the mediation remain as currently scheduled in light
       of the efforts made to have the mediation occur prior to deadlines in the con goleuin
       bankruptcy (unless Congoleum can move some the relevant bankruptcy dates).

      Thank you for Your Honor’s consideration of this request.

                                                      Very truly yours,


                                                       t*v
                                                      Kevin W. Weber
cc:      Counsel of Record (via ECF)


                                                                            gibbonslaw.com
                                                                                   2854629.1 116594-103861
